Citation Nr: 1233704	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-28 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a separate compensable evaluation for pineal cyst of the brain.

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant had active service from December 2000 to September 2004.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Houston, Texas RO currently holds jurisdiction over the claims.

A hearing in front of the undersigned Acting Veterans Law Judge was held in March 2010.  A transcript of the hearing has been associated with the claim file.  

The issue of entitlement to an increased rating for anxiety disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further RO action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matters on appeal.

In June 2010, the Board remanded the claim for a separate compensable evaluation for pineal cyst of the brain for the purposes of affording the Veteran another VA examination.  The Board noted that VA examinations of the brain had previously been provided, but those examinations were inadequate to properly decide the Veteran's claim.

In October 2010, the AMC requested that the Veteran be scheduled for VA general, neurological, and spine examinations.  All three examinations were performed on the same day in November 2010.  However, the November 2010 VA examination report of record that is labeled "C&P Exam Results: NEUROLOGICAL DISORDERS, MISCELLANEOUS," actually is the report of a compensation and pension examination for posttraumatic stress disorder.  Neither the general, spine, nor "neurological" examination reports of record contain the findings pertaining to the Veteran's pineal cyst requested in the June 2010 Board remand instructions.

In the subsequent December 2011 Supplemental Statement of the Case (SSOC), the AMC references a November 2010 VA examination report.  However, none of the examination findings referenced in the SSOC appear in any of the November 2010 VA examination reports of record.  Such examination report is also not located within the Virtual VA electronic storage record.

On remand, the AMC should determine if there is a missing November 2010 VA neurological examination report which pertains specifically to the Veteran's pineal cyst.  If the report of such examination cannot be found or does not exist, the Veteran should be scheduled for another VA examination which complies with the requirements outlined in the June 2010 Board remand.

Concerning the claim for a TDIU, the November 2010 VA general examiner opined that it was at least as likely as not that the Veteran's service-connected disabilities do not prevent her from obtaining and maintaining substantially gainful employment.  Later in the report, the examiner opined that it was at least as likely as not that the Veteran's service-connected disabilities prevented her from obtaining and maintaining gainful employment.  As the two opinions from the same examiner within the same report are contradictory, the report should be returned to the examiner for a clarification and reconciliation of his opinion.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder all treatment records for the Veteran from the Temple VA Medical Center from June 28, 2010 to the present.

2.  If it exists, obtain and associate with the claims file the November 2010 VA neurological examination report which evaluates the Veteran's pineal cyst.

3.  If the examination report does not answer the questions raised in the June 2010 Board remand (or does not exist), schedule the Veteran for a VA neurological examination to assess the current level of severity of her pineal "cyst."  All appropriate testing should be ordered, to include an MRI of the brain if deemed necessary.  The examiner is requested to address the following questions:

    a) whether it is at least as likely as not that any aspects of the Veteran's abnormal pineal gland findings could be medically classified as a "growth" of the brain?  (The examiner is requested to discuss the medical definition of a tumor, neoplasm and cyst in light of the MRI findings of record); and
    b) identify all current symptomatology associated with the abnormal pineal gland findings (including but not limited to migraine headaches, syncopal episodes, etc).

4.  After determining the service-connected status and ratings for all residuals of the service-connected pineal cyst, send the claims folder to an appropriate examiner to request medical opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities prevent her from obtaining and maintaining substantially gainful employment.

5.  Thereafter, readjudicate the claims on appeal.  In so doing, the RO must specifically consider the potential application of Diagnostic Code 8003 to the pineal cyst claim.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and provide an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


